Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered. Applicant has amended the claims to include “in the curing process, the substrate is heated under a water vapor atmosphere.  Applicant’s arguments are primarily dependent upon Applicant’s amendment.  New grounds of rejection are made. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US 2015/0132587 A1) in view of Fujii et al (US 2018/0201807 A1)(“Fujii”) and Terada et al (US 2007/0098901 A1)(“Terada”) and of Yun et al (US 2012/0164382 A1)(“Yun”).
Nishio discloses an insulating film forming method (Abstract and para. 0007) including 
Forming a coating film by applying a coating liquid (para. 0093, 0103, and 0105)
The liquid is precursors for forming silicon oxide film dissolved in a liquid (para. 0104-0106)
And energy supply process to the film, as Nishio discloses uv energy supplied to the film (para. 0124) under low oxygen concentration lower than that of atmospheric atmosphere, as Nishio discloses vacuum uv irradiation (para. 0137 and 0144) for controlling the oxidation state, which is a disclosure of controlling the amount of oxygen, which is desired to be reduced, as Nishio discloses low oxygen concentration in the ppm range (para. 0171), which is lower than atmospheric, dangling bonds are formed in the precursors, as Nishio disclose the conversion of Si-H bond is cleaved in the conversion to oxide and Si-O bond is generated (para. 0119), however the cleaved bond may not result in an Si-O vond being formed (para. 0137), which is a disclosure of the result being a dangling bond, a dangling bond being very well known in the art.
Nishio is silent with respect to subsequently a curing process of heating the substrate such that the precursors are crosslinked using the recited temperature steps in  forming  the film and Nishio is silent with respect to the solvent volatilization is performed at a third temperature.  Nishio is also silent with respect to in the curing process the substrate is heated under a water vapor atmosphere.
Fujii, in the same field of endeavor of conversion of polysilazane to siliceous film (Abstract), discloses the spin coated polysilazane  (para. 0093)  is heated at a temperature of for example 150 degrees C and then heated at 400 degrees C (para. 0099).
Terada, in the same field of endeavor of coating a semiconductor wafer with a coating  (Abstract), discloses at a temperature of between 15 and 23 degrees volatilizing the solvent (para. 0056-0057).
Yun, in the same field of endeavor of coating silicon containing films (Abstract), discloses curing the coating in a water vapor-containing atmosphere (para. 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temperature steps disclosed by Fujii with the method disclosed by Nishio in order to obtain relatively low production temperatures as disclosed by Fujii (Fujii, para. 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step disclosed by Terada with the method disclosed by Nishia in view of Fujii in order to obtain the benefit of forming a film with unifoarmity as disclosed by Terada (Terada, para.0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a water vapor-containing atmosphere in the curing as disclosed by Yun with the method disclosed by Nishia in view of Fuii in order to obtain the benefit of reduction in the defects in the layer as disclosed by Yun (Yun, para. 0023).
Re claim 4:  The combination of Nishio and Fujii  and Terada and Yun discloses the low oxygen gas has oxygen concentration of 400 ppm or less, as Nishio discloses an oxygen concentration of the uv irradiation step of a range that overlaps the recited range (para. 0171), therefore the recited range is obvious (MPEP 2144.05).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 5:  The combination of Nishio and Fujii and Terada  and Yun disclose the low oxygen atmosphere is inert gas, as Nishio discloses inert gas in the low oxygen atmosphere (para. 0172).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 6:  The combination of Nishio and Fujiiand Tereda  and Yun discloses the recited wavelength range, as Nishio discloses uv radiation of 180 nm (para. 0124) and therefore the recited range is anticipated (MPEP 2131.03).
Re claim 7:  The combination of Nishio and Fujii and Tereda and Yun discloses the recited energy range of the energy supplied by the uv rays, as Nishio discloses 200 to 5000 mJ/cm.sup.2(para. 0152), which anticipates the recited range (MPDP 2141.03).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 10:  The combination of Nishio and Fujii and Tereda and Yun discloses a curing is at a temperature of 400 degrees C  which is an example within the recited range, and therefore the recited range is anticipated (MPEP 2131.03), or in the alternative the recited range is obvious (MPEP 2144.05).  The reasons for combining the references are the same as stated above in the rejection of claim 1.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US 2015/0132587 A1) in view of Fujii et al (US 2018/0201807 A1)(“Fujii”) and Terada et al (US 2007/0098901 A1)(“Terada”)   and of Yun et al (US 2012/0164382 A1)(“Yun”) as applied to claim 1 above, and further in view of Khan et al (US 2015/0329970 A1) (“Khan”).
Nishio in view of Fujiio and Tereda and Yun  discloses the limitations of claim 1 as stated above.  Nishio also discloses the temperature of the volatilization set at 200 degrees C (para. 0113).  Nishio in view of Fujii and of Terada and Yun   is silent with respect to the reflow process of heating and rearrangement of molecular groups, although Nishio in view of Fujii does disclose the rearrangement of groups in the uv energy supplying step, as stated above in the rejection of claim 1.
  Khan, in the same field of endeavor of polymers such as silazanes (para. 0043) and their treatment such as reflow (para. 0051), discloses a relatively high temperature during reflow (para. 0051) and rearrangement of structures during the step, as Khan discloses transformation of the film  (para. 0051).  
Nishio also discloses that the temperature of the uv step which follows the volatilization step is in a range which includes lower temperature than the volatilization step (para. 0149).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the layer disclosed by Nishio in view of Fujii and Tereda and Yun would have undergone rearrangement in the uv step which followed the volatilization in view of the disclosure made by Khan, as Nishio in view of Fujii discloses a solvent volatization process after the spin on step and a uv heating step follows, which step Khan discloses includes rearrangement of the polysilazane layer.
Re claim 3:  The combination of Nishio and Fujii  and Tereda and Yun and Khan discloses energy supply process, which is the uv process step, after the reflow is a state where temperature of the substrate is decreased, as it would have been obvious to one of ordinary skill in the art to have decreased the substrate temperature for the uv step which follows the volatilization step, in order to obtain the benefit of decreased temperature which protects the substrate from damage in the case of polymeric substrate (Nishio para. 0124), and the benefits with respect to heating time in the use of uv treatment or uv treatment combined with substrate heating in combination with uv treatment. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nishio (US 2015/0132587 A1) in view of Fujii et al (US 2018/0201807 A1)(“Fujii”)  and Terada et al (US 2007/0098901 A1)(“Terada”)   and of Yun et al (US 2012/0164382 A1)(“Yun”) as applied to claim 1 above, and further in view of Kittl et al (US 9,847,245 B1 )(“Kittl”) and of Liang et al (US 2011/0212620 A1)(“Liang”).
Nishio in view of Fujii and Tereda and Yun  discloses the limitations of claim 1.  Nishio in view of IFujii and Tereda and Yun  is silent with respect to the recited processes being repeated a plurality of times and then the curing process is performed.  
Kittl, in the same field of endeavor of polysilazane deposition on a semiconductor (Abstract) and subjected to thermal processes (col. 1, lines 20-27), discloses the process steps being repeated in cycles (col. 1, lines 20-27), a layer is polysilazane (col. 1, line 62, the layer is spun on deposited (col. 2, lines 8-12), subjecting the layer to a thermal process (col. 2, lines 35-65), and repeating the steps to form second and third layers (col. 3, lines 7-24).  Kittl also discloses a curing step (col. 4, lines 57-67 and col. 5, lines 1-3).
Liang, in the same field of endeavor of deposition and treatment of precursors including polysilazane films (para. 0025), discloses process steps which include spin-on, and curing including uv (para. 0039),  that the films may be applied to open areas as well as trenches (para. 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the cyclical processing as disclosed by Kittl of the steps disclosed by Nishio in view of Fujii  and Terada in order to obtain the benefit of an even and uniform layer as disclosed by Kittl (col. 1, lines 45-59).
It would have been obvious to one of ordinary skill in the art to have applied the method disclosed by Nishio in view of Fujii and Terada  and Yun and of Kittl to substrates which have open areas in addition to applying the method to substrates which may have trenches as disclosed by Liang in order to obtain the benefit disclosed by Liang (para. 0031) of the method which applies to substrates with open areas in addition to application to substrates with trench structures.

Claims 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nishio (US 2015/0132587 A1) in view of Fujii et al (US 2018/0201807 A1)(“Fujii”)  and of Liang et al (US 2011/0212620 A1)(“Liang”)  and of Yun et al (US 2012/0164382 A1)(“Yun”).
Nishio discloses an insulating film forming device (Abstract and para. 0007) for a process  including
Forming a coating film by applying a coating liquid (para. 0093, 0103, and 0105)
The liquid is precursors for forming silicon oxide containing film dissolved in a liquid (para. 0104-0105 and 0106) the precursors including polysilazane (para. 0105)
A volatilization process of a solvent in the film (para. 0113), the solvent being an organic solvent (para. 0106)
An energy supply process an energy to the film, as Nishio discloses uv energy supplied to the film (para. 0124) under low oxygen concentration lower than of atmospheric atmosphere, as Nishio discloses vacuum uv irradiation (para.  0137 and 0144) for controlling the oxidation state  dangling bonds are formed in the precursors, as Nishio discloses the conversion of Si-H bond is cleaved in the conversion to oxide and Si-O bond is generated (para. 0119), however the cleaved bond may not result in an Si-O bond being formed (para. 0137), which is a disclosure of the  result being  a dangling bond, a dangling bond being very well known in the art.
An energy supply process an energy to the film, as Nishio discloses uv energy supplied to the film (para. 0124) under low oxygen concentration lower than of atmospheric atmosphere, as Nishio discloses vacuum uv irradiation (para.  0137 and 0144) for controlling the oxidation state, which is a disclosure of controlling the amount of oxygen, which is desired to be reduced, as Nishio discloses low oxygen concentration in the ppm range (para. 0171), which is lower than atmospheric,  dangling bonds are formed in the precursors, as Nishio discloses the conversion of Si-H bond is cleaved in the conversion to oxide and Si-O bond is generated (para. 0119), however the cleaved bond may not result in an Si-O bond being formed (para. 0137), which is a disclosure of the  result being  a dangling bond, a dangling bond being very well known in the art.
Nishio also discloses a chamber in which the susceptor 105 includes heat supplied to the susceptor (para. 0047-0063), the polysilazane method includes spin coating method or flow coating method (para. 0088), which is a disclosure of a film forming device, and includes a spin coating device, as Nishio discloses an insulating film forming device (Abstract and para. 0007) including
Forming a coating film by applying a coating liquid (para. 0093, 0103, and 0105)
The liquid is precursors for forming silicon oxide containing film dissolved in a liquid (para. 0104-0105 and 0106) the precursors including polysilazane (para. 0105)
A volatilization process of a solvent in the film (para. 0113), the solvent being an organic solvent (para. 0106)
An energy supply process an energy to the film, as Nishio discloses uv energy supplied to the film (para. 0124) under low oxygen concentration lower than of atmospheric atmosphere, as Nishio discloses vacuum uv irradiation (para.  0137 and 0144) for controlling the oxidation state  dangling bonds are formed in the precursors, as Nishio discloses the conversion of Si-H bond is cleaved in the conversion to oxide and Si-O bond is generated (para. 0119), however the cleaved bond may not result in an Si-O bond being formed (para. 0137), which is a disclosure of the  result being  a dangling bond, a dangling bond being very well known in the art.
Nishio is silent with respect  to subsequently a curing process of heating the substrate such that the precursors are crosslinked forming the film.  Nishio also discloses spin coating (para. 0088) for the polysilazane layer (para. 0088) of the polysilazane coating solution (para. 0088) and Nishio is silent with respect to water vapor during heating.
Fujii, in the same field of endeavor of conversion of polysilazane to siliceous film (Abstract), discloses the spin coated polysilazane  (para. 0093)  is heated at a temperature of for example 150 degrees C and then heated at 400 degrees C (para. 0099).
Yun, in the same field of endeavor of coating silicon containing films (Abstract), discloses curing the coating in a water vapor-containing atmosphere (para. 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temperature steps disclosed by Fujii with the method disclosed by Nishio in order to obtain relatively low production temperatures as disclosed by Fujii (Fujii, para. 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a water vapor-containing atmosphere in the curing as disclosed by Yun with the method disclosed by Nishia in view of Fuii in order to obtain the benefit of reduction in the defects in the layer as disclosed by Yun (Yun, para. 0023).
Nishio is silent with respect to the other  recited apparatus limitations for the coating apparatus.  With respect to the solvent volatilization at a third predetermined temperature, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113 (I)).
Liang, in the same field of endeavor of  treatment of polymeric solutions on semiconductor substrates (Abstract and para. 0025), discloses an apparatus including FOUPs (front opening unified pods ) 402, holding area 406, and processing chambers 408a-f (para. 0038 and Fig. 4), the chambers 408a-f include components for depositing, annealing, and curing the dielectric film on the substrate (para. 0039).  The chambers are for uv curing flowable film, or for depositing a flowable film or for curing a flowable film (para. 0039), and chambers 408a-b may be for annealing (para. 0040), the flowable composition may be polysilazane (para. 0025), and the apparatus is for deposition and treatment of the film (para. 0039).  Chambers 408a-b perform wet or dry anneals of the dielectric film (par. 0040).  Chambers 408c-d may both deposit and anneal the flowable dielectric film (para. 0039).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus disclosed by Liang with the apparatus disclosed by Nishio and Ito in order to obtain the benefit of that various process steps can be carried out in separate chambers or in the same chamber or separately or concurrently Liang, (para. 0035) and the control of the process conditions provided by the system.
Re claim 12: The combination of Nishio and Ito and Liang and Yun  discloses the solvent volatilization module configured to heat the substrate, as Nishio also discloses a chamber in which the susceptor 105 includes heat supplied to the susceptor (para. 0047-0063), the polysilazane method includes spin coating method or flow coating method (para. 0088), which is a disclosure of a film forming device, and includes a spin coating device, as Nishio discloses an insulating film forming device (Abstract and para. 0007) 
Liang discloses a module which includes a showerhead in which a gas removes an unwanted component (para. 0043), which is a disclosure of a volatilization module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the module disclosed by Liang with the apparatus disclosed by Nishio in order to obtain the benefit of removal of unwanted component by the addition of heating of the susceptor with the gas to remove the volatile component from the chamber as disclosed by Liang.
Re claim 14:  The combination of Nishio and Fujii and Liang  and Yun discloses the energy supply module the energy of the irradiation of the coating having a main wavelength shorter than 200 nm, as Nishio discloses 172 nm (para. 0129) and 180 nm (para. 0127) , and therefore the recited range is anticipated (MPEP 2131.03).
Re claim 15:  The combination of Nishio and Fujii and Liang  and Yun discloses the curing module is configured to heat the substrate by supplying vapor to the substrate, as Liang discloses a showerhead in the chamber (para. 0043) which distributes a gas to remove an unwanted component, which is a disclosure or supplying vapor to the substrate, and Liang also discloses annealing chambers which can also be for curing (para. 0039 and 0040) and showerhead in the chambers (para. 0041-0042) in addition to chambers for heating or annealing (para. 0043).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Nishio (US 2015/0132587 A1) in view of Fujii et al (US 2018/0201807 A1)(“Fujii”) and of Liang et al (US 2011/0212620 A1)(“Liang”)  and of Yun et al (US 2012/0164382 A1)(“Yun”) as applied to claim 11 above, and further in view of  Khan et al (US 2015/0329970A1)(“Khan”).
Nishio in view of Fujii and of Liang discloses the limitations of claim 11 as stated above.  The combination of Nishio and Ito and Liang also discloses a module configured to heat the substrate as Nishio also discloses a chamber in which the susceptor 105 includes heat supplied to the susceptor (para. 0047-0063), the polysilazane method includes spin coating method or flow coating method (para. 0088), which is a disclosure of a film forming device, and includes a spin coating device, as Nishio discloses an insulating film forming device (Abstract and para. 0007) . The reasons for combining the references are the same as stated above in the rejection of claim 11.   Nishio in view of Fujii and of Liang is silent with respect to reflow process of heating and rearrangement of molecular groups in the coating film from which the solvent has been volatilized are rearranged. 
Khan, in the same field of endeavor of process and apparatus for treatment of dielectric materials as polysilazanes (para. 0043), discloses that in the reflowing of the dielectric material which is disclosed by Khan to be polysilazane, the material is transformed (para. 0051), which is a disclosure of that groups are rearranged.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the layer disclosed by Nishio in view of Fujii and Liang would have undergone rearrangement in the uv step which followed the volatilization in view of the disclosure made by Khan, as Nishia in view of Ito discloses a solvent volatization process after the spin on step and a uv heating step follows, which is a  step which Khan teaches groups of the polymer are expected to experience rearrangement, as stated above.
 The combination of Nishio and Fujii and Khan discloses energy supply process, which is the uv process step, after the reflow is a state where temperature of the substrate is decreased, as it would have been obvious to one of ordinary skill in the art to have decreased the substrate temperature for the uv step which follows the volatilization step, in order to obtain the benefit of decreased temperature which protects the substrate from damage in the case of polymeric substrate (Nishio para. 0124), and the benefits with respect to heating time in the use of uv treatment or uv treatment combined with substrate heating in combination with uv treatment. 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nishio (US 2015/0132587 A1) in view of Fujii et al (US 2018/0201807 A1)(“Fujii”) and of Liang et al (US 2011/0212620 A1)(“Liang”) and of Yun et al (US 2012/0164382 A1)(“Yun”).
Nishio discloses a substrate processing  device or system (Abstract and para. 0007) for a process  including
Forming a coating film by applying a coating liquid (para. 0093, 0103, and 0105)
The liquid is precursors for forming silicon oxide containing film dissolved in a liquid (para. 0104-0105 and 0106) the precursors including polysilazane (para. 0105)
A volatilization process of a solvent in the film (para. 0113), the solvent being an organic solvent (para. 0106)
An energy supply process an energy to the film, as Nishio discloses uv energy supplied to the film (para. 0124) under low oxygen concentration lower than of atmospheric atmosphere, as Nishio discloses vacuum uv irradiation (para.  0137 and 0144) for controlling the oxidation state  dangling bonds are formed in the precursors, as Nishio discloses the conversion of Si-H bond is cleaved in the conversion to oxide and Si-O bond is generated (para. 0119), however the cleaved bond may not result in an Si-O bond being formed (para. 0137), which is a disclosure of the  result being  a dangling bond, a dangling bond being very well known in the art.
An energy supply process an energy to the film, as Nishio discloses uv energy supplied to the film (para. 0124) under low oxygen concentration lower than of atmospheric atmosphere, as Nishio discloses vacuum uv irradiation (para.  0137 and 0144) for controlling the oxidation state, which is a disclosure of controlling the amount of oxygen, which is desired to be reduced, as Nishio discloses low oxygen concentration in the ppm range (para. 0171), which is lower than atmospheric,  dangling bonds are formed in the precursors, as Nishio discloses the conversion of Si-H bond is cleaved in the conversion to oxide and Si-O bond is generated (para. 0119), however the cleaved bond may not result in an Si-O bond being formed (para. 0137), which is a disclosure of the  result being  a dangling bond, a dangling bond being very well known in the art.
Nishio also discloses a chamber in which the susceptor 105 includes heat supplied to the susceptor (para. 0047-0063), the polysilazane method includes spin coating method or flow coating method (para. 0088), which is a disclosure of a film forming device, and includes a spin coating device, as Nishio discloses an insulating film forming device (Abstract and para. 0007) including
Forming a coating film by applying a coating liquid (para. 0093, 0103, and 0105)
The liquid is precursors for forming silicon oxide containing film dissolved in a liquid (para. 0104-0105 and 0106) the precursors including polysilazane (para. 0105)
A volatilization process of a solvent in the film (para. 0113), the solvent being an organic solvent (para. 0106)
An energy supply process an energy to the film, as Nishio discloses uv energy supplied to the film (para. 0124) under low oxygen concentration lower than of atmospheric atmosphere, as Nishio discloses vacuum uv irradiation (para.  0137 and 0144) for controlling the oxidation state  dangling bonds are formed in the precursors, as Nishio discloses the conversion of Si-H bond is cleaved in the conversion to oxide and Si-O bond is generated (para. 0119), however the cleaved bond may not result in an Si-O bond being formed (para. 0137), which is a disclosure of the  result being  a dangling bond, a dangling bond being very well known in the art.
Nishio is silent with respect  to subsequently a curing process of heating the substrate such that the precursors are crosslinked forming the film.  Nishio also discloses spin coating (para. 0088) for the polysilazane layer (para. 0088) of the polysilazane coating solution (para. 0088).  With respect to the solvent volatilization at a third predetermined temperature, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113 (I)).
Fujii, in the same field of endeavor of conversion of polysilazane to siliceous film (Abstract), discloses the spin coated polysilazane  (para. 0093)  is heated at a temperature of for example 150 degrees C and then heated at 400 degrees C (para. 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temperature steps disclosed by Fujii with the method disclosed by Nishio in order to obtain relatively low production temperatures as disclosed by Fujii (Fujii, para. 0012).
Nishio is silent with respect to the other  recited apparatus limitations for the coating apparatus.
Liang, in the same field of endeavor of  treatment of polymeric solutions on semiconductor substrates (Abstract and para. 0025), discloses an apparatus including FOUPs (front opening unified pods ) 402, holding area 406, and processing chambers 408a-f (para. 0038 and Fig. 4), the chambers 408a-f include components for depositing, annealing, and curing the dielectric film on the substrate (para. 0039).  The chambers are for uv curing flowable film, or for depositing a flowable film or for curing a flowable film (para. 0039), and chambers 408a-b may be for annealing (para. 0040), the flowable composition may be polysilazane (para. 0025), and the apparatus is for deposition and treatment of the film (para. 0039).  Chambers 408a-b perform wet or dry anneals of the dielectric film (par. 0040).  Chambers 408c-d may both deposit and anneal the flowable dielectric film (para. 0039).  
 The combination of Nishio and Fujii and Liang discloses the solvent volatilization module configured to heat the substrate, as Nishio also discloses a chamber in which the susceptor 105 includes heat supplied to the susceptor (para. 0047-0063), the polysilazane method includes spin coating method or flow coating method (para. 0088), which is a disclosure of a film forming device, and includes a spin coating device, as Nishio discloses an insulating film forming device (Abstract and para. 0007) 
Liang discloses a module which includes a showerhead in which a gas removes an unwanted component (para. 0043), which is a disclosure of a volatilization module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the module disclosed by Liang with the apparatus disclosed by Nishio in order to obtain the benefit of removal of unwanted component by the addition of heating of the susceptor with the gas to remove the volatile component from the chamber as disclosed by Liang.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus disclosed by Liang with the apparatus disclosed by Nishio and Ito in order to obtain the benefit of that various process steps can be carried out in separate chambers or in the same chamber or separately or concurrently Liang, (para. 0035) and the control of the process conditions provided by the system.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US 2015/0132587 A1) in view of Fujii et al (US 2018/0201807 A1)(“Fujii”) and Terada et al (US 2007/00 98901 A1)(“Terada”)   and of Yun et al (US 2012/0164382 A1)(“Yun”) as applied to claim 1 above, and further in view of Matsuo et al (US 5,747,623()”Matsuo”)
                      Nishio in view of Fujii and Tereda discloses the limitations of claim 1 as stated above.  Nishio also discloses the temperature of the volatilization set at 200 degrees C (para. 0113).  Nishio in view of Fujii and of Terada  is silent with respect to the first temperature being room temperature and with respect to water vapor in the atmosphere during curing..
Matsuo, in the same field of endeavor of polysilazane coatings (Col. 1, lines 7-15), discloses forming a coating of polysilazane on a substrate (col. 1, lines 58-67 and col. 2, lines 1-8), and drying the coating on the substrate at room temperature (col. 2, lines 20-30).
Yun, in the same field of endeavor of coating silicon containing films (Abstract), discloses curing the coating in a water vapor-containing atmosphere (para. 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temperature for drying the polysilazane coating as disclosed by Matsuo with the method discloed by Nishio in view of Fujii and Terada in order to obtrain the benefit of low  temperature as disclosed by Matsuo (Matsuo, col. 3, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a water vapor-containing atmosphere in the curing as disclosed by Yun with the method disclosed by Nishia in view of Fuii in order to obtain the benefit of reduction in the defects in the layer as disclosed by Yun (Yun, para. 0023).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895